Poolet, J.
This is an appeal from the order of the trial judge of the City Court of Buffalo, denying the plaintiff’s motion for a new trial, after nonsuit at close of plaintiff’s case, on trial in that court.
There is no authority for this appeal.
Section 47 of the City Court Act authorizes the granting of a new trial by the trial judge after verdict in that court, and not otherwise. A nonsuit having been granted, the trial judge has no further control of the case except to direct judgment on the nonsuit.
A motion for a new trial is of no avail, and the plaintiff is left to his remedy either by appeal from the judgment, or by beginning his action over again.
Section 55 of the City Court Act, providing for appeals in civil causes from judgments or final orders or orders affecting substantial rights, is of no avail.
The appeal is dismissed.
Appeal dismissed.